STONE, J.
— In Holt v. School Commissioners of Mobile, 29 Ala. 451, we placed a construction on the statute of February 15, 1856, which must be decisive of this case. In that case, it was argued, that the act above referred to repeals the entire “ act to regulate the system of public schools in the county of Mobile,” approved January 16th, 1854. — Pamph. Acts, 1853-4, p. 190. ¥e held, that the later enactment was only intended to repeal so much of the former statute “ as authorizes the levy of a tax on all subjects of taxation embraced in the revenue laws of the State, an amount equal to one-fourth of the amount levied by the commissioners of revenue of Mobile county for county purposes]’ except licenses.
"We are satisfied that the words above italicized were employed by the legislature, not to designate the subjects of taxation, as to which the right to tax was taken away, but to point out the portion of the statute intended to be repealed. The descriptive words of the repealing clause of the act of 1856, are the identical words found in the act of 1854, § 4, subd. 1. We showed in the former ease, as we then believed, and now believe, that the repealing clause we are considering would not admit of a construction so lai’ge, as to repeal the entire statute of 1854. It being thus shown that the entire statute of 1854 is not repealed, the question arises, to what extent is it repealed?The repealing clause refers to something less than the whole act: what does it refer to? The words pointing to only a portion of the act, it follows that the repeal *229operates only on that portion which is identified with reasonable certainty.
It is now argued, that inasmuch as all the subjects of assessment, enumerated in the act of 1854, are “ subjects of taxation embraced in the revenue laws of the State,” the repeal must be held to embrace all these subjects of taxation “except licenses;” that auction sales are a subject of taxation under our revenue laws, and that they are exempt from taxation at the hands of the school commissioners.
"We would adopt this construction, if the words, “subjects of taxation,” stood alone and unexplained in the act of 1854. They arc, in themselves, comprehensive enough to embrace every subject of assessment found in our revenue laws. But they do not stand alone. In section 4 of that act, subdivision 1 provides for “ all subjects of taxation embraced in the revenue laws of the State, except licenses;” subdivision 2 provides for “auction sales;” subdivision 3, for “ license taxes.” We must so construe this statute, if possible, as to give to each clause some effect, and not to place one portion in antagonism to another. If the words, “ all subjects of taxation embraced in the revenue laws of the State,” be understood in their literal import, they certainly comprehend auction sales. This construction would force us to one of the two alternatives, either to declare the second subdivision of section 4 wholly inoperative, or to hold that the act of 1854 authorized a double assessment on auction-sales— first, of “ one-fourth of the amount levied by the commissioners of revenue of Mobile county,” under subdivision 1; and, second, of “ one-half of one per cent, on all actual sales,” under subdivision 2. Each of these constructions would lead to results alike unauthorized and absurd.
The true construction, we are satisfied, gives to each of these subdivisions a separate field of operation.
We hold, then, that subdivision 1 provides for subjects of taxation, other and different from those embraced by subdivisions 2 and 8. We hold further, that the words of reference in the act of 1856, which are copied from the *230act of 1854, must, in the very nature of things, be understood in the same sense in each statute. Thus understood, the true sense and operation of those statutes, as they now exist, may be ascertained by reading the act of 1854 as if the 1st subdivision of section 4 were stricken out; and the act of 1856, omitting the repealing clause.
The judgment of the city court is in strict conformity with these views, and is affirmed.